Citation Nr: 1448145	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a previously denied claim of service connection for hepatitis C should be reconsidered in accordance with 38 C.F.R. § 3.156(c) (2014).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses a preliminary question of whether a previously denied claim should be reconsidered in accordance with the provisions of 38 C.F.R. § 3.156(c).  The underlying claim of service connection is addressed in the remand that follows the decision.


FINDINGS OF FACT

1. Service connection was denied for hepatitis C in a January 2004 rating decision.  The Veteran did not appeal.  

2.  VA received service treatment records that existed at the time of the 2004 adjudication, but were not then associated with the claims file and are relevant to the Veteran's claim of service connection for hepatitis C.  


CONCLUSION OF LAW

Relevant service department records have been received that require reconsideration of the previously denied claim of service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of service connection for hepatitis C was denied by the RO in January 2004.  No appeal was perfected.  In March 2009, he sought to reopen the claim.

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  Regardless of the fact that the RO decided to reopen the claim in an April 2011 statement of the case (SOC), the Board notes that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  An award made based all or in part on these newly associated service records is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. 

Here, the RO denied the claim for service connection in a January 2004 rating decision.  Complete service department records were not then in the RO's possession.  Since the 2004 denial, additional service treatment records that are relevant to the circumstances under which the Veteran claims that he contracted hepatitis C have been associated with the claims file.  As such, the claim must be reconsidered in accordance with 38 C.F.R. § 3.156(c).


ORDER

A previously denied claim of service connection for hepatitis C must be reconsidered in accordance with 38 C.F.R. § 3.156(c) (2014); to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran claims that his hepatitis C is a result of receiving contaminated blood during a transfusion while undergoing surgery for an incarcerated inguinal hernia during military service.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a Veteran's hepatitis C infection was acquired as a result of an in-service event.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure as a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Following a March 2010 VA examination, the examiner opined that the Veteran's chronic hepatitis C infection was less likely than not etiologically related to his military service.  The examiner reasoned that the Veteran's service treatment records did not show any blood transfusion in 1968 when the Veteran underwent the hernia repair.  The examiner also found that there were no other risk factors shown in the service treatment records that could result in hepatitis C.  The examiner further noted that the Veteran's medical records showed that he previously admitted to cocaine use and multiple sexual partners, and that he stopped using drugs in 1998.  However, the examiner also noted that, at the time of the examination, the Veteran denied having multiple sexual partners in the past.

The Board notes that treatment records from Austin Gastroenterology, dated in March 2003, months before the Veteran filed a claim for hepatitis C, reflected a history of the Veteran reporting that he had blood transfusions in the 1960s and 1980s.  These treatment records also suggested that the Veteran was diagnosed with hepatitis C in June 2002 while he was incarcerated in Texas.  However, treatment records dated in September 2005 from the North Austin Medical Group reflect a history of the Veteran having hepatitis C for over 20 years.  

It does not appear that an attempt has been made to obtain treatment records from the Texas Department of Corrections as well as any other missing relevant treatment records regarding when the Veteran was initially diagnosed with hepatitis C.  When VA becomes aware of potentially relevant private treatment records, VA must specifically notify the Veteran of the fact and provide a form for the Veteran to consent to release of the records.  If the Veteran does not provide the release, VA must ask that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2014).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for hepatitis C should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the necessary development, a new opinion is warranted that considers the Veteran's complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should ask the Veteran to clarify when he was diagnosed with hepatitis C and send him a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim that is not currently of record, specifically including treatment records from the Texas Department of Corrections, or other appropriate facility regarding treatment or evaluation for hepatitis C.  

If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the putative records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain and associate with the claims file all records of the Veteran's treatment/evaluation for hepatitis C from the Central Texas Health Care System from December 2013 through the present, and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file. (Efforts to obtain these records shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.)

3. After the completion of the development sought above; make available the Veteran's physical and Virtual VA claims file to the examiner who conducted the VA examination in March 2010.  If the March 2010 VA examiner is unavailable, then forward the request to another appropriate examiner. 

The examiner must opine whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active duty or is related to any in-service disease, injury, or event, to include claimed in-service blood transfusion in 1968.  

In formulating the above opinion, the opinion provider must acknowledge and comment on the significance, if any, of the Veteran's reports of having a blood transfusion in 1968 as well as having a blood transfusion in the 1980s, using intranasal cocaine, and having multiple sexual partners after service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide an explanation for each opinion given, pointing to medical principles and/or the record for support.

4. The AOJ should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
 
5. The AOJ should readjudicate the Veteran's claim without regard to the 2004 denial.  If the benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


